IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,059-02


                      EX PARTE CHESTER DEAN BROWN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1364531-B IN THE 176th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

assault and sentenced to thirty-five years’ imprisonment. The First Court of Appeals affirmed his

conviction. Brown v. State, No. 01-12-01040-CR (Tex. App.—Houston [1st Dist.] Jan. 7, 2014) (not

designated for publication).

        Applicant’s allegations one and three are denied. Applicant’s allegation number two is

dismissed pursuant to Article 11.07, § 4 of the Texas Code of Criminal Procedure.
                         2

Filed: January 9, 2019

Do not publish